DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                            Information Disclosure Statements
There Information Disclosure Statements (IDS)  received on 8/15/2022 has been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-3, 5, 7-8, 10-16, 18, and 20-22 are pending. Claims 1-3, 7-8, 10, 12, 14-16, 18, and 20-22 have been amended. Claims 4, 6, 9, 17, and 19 have been previously cancelled.   Claims 1, 7, and 14 are the independent claims. This Allowance is in response to the “Amendments and Remarks” received on 8/15/2022.
	      


Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 8/15/2022:. Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 20-21 under 35 U.S.C. § 112 (a), applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (a) for Claims 20-21 have been withdrawn.
With respect to the claim rejections on Claims 20-22 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 20-22 have been withdrawn.
With respect to the claim rejections on Claims 7-8 and 10-13 under 35 U.S.C. § 101, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 101 for 7-8 and 10-13 have been withdrawn.
With respect to the claim rejections on Claims 1-3, 5, 7-8, 10-16, 18, and 20-22 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 1-3, 5, 7-8, 10-16, 18, and 20-22 have been withdrawn.
Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g.
"means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Allowable Subject Matter
With respect to Claims 1-3, 5, 7-8, 10-16, 18, and 20-22: Claims 1, 7, 14 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 7, and 14 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determine a prediction model that determines a path based on a yield probability of a vehicle, wherein the yield probability predicts that the vehicle will come to a stop at, prior to, or past a stop sign at the specific lane; as an autonomous vehicle approaches the stop sign, determine a first planned path that brings the autonomous vehicle to a stop at or prior to the stop sign; as the autonomous vehicle approaches the stop sign, detect a position of a specific vehicle separate from the autonomous vehicle, wherein the specific vehicle is detected to be in the lane represented by the map segment; apply the prediction model to determine probabilities of future paths of the specific vehicle at the specific lane, wherein at least one of the future paths has a yield probability that predicts that the specific vehicle will stop past the stop sign; generate a second planned path for the an autonomous vehicle by modifying the first planned path to account for the determined probabilities of the future paths of the specific vehicle, including the determined yield probability that the specific vehicle will stop past the stop sign; and pilot the autonomous vehicle along the second planned path”. 
The closest prior art of reference is Kulkarni et al. (United States Patent Publication 2020/0255027). Kulkarni is also system and method of predicted vehicle location and control, however Kulkarni does not specifically state a system and method with the limitations as cited above.
Another prior art of reference is Jardine (United States Patent Publication 2022/0135039). Jardine is also system and method for vehicle control, however Jardine does not specifically state the system with the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 7, and 14 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669